Dismissed and Memorandum Opinion filed January 13, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00732-CV
____________
 
DAVID MOLINA, INDIVIDUALLY AND A/N/F OF A.M.M., A
CHILD, Appellant
 
V.
 
JOHNNY MCGOWAN, LEO TYLER, PAUL OSTEEN, HEALTHY SOUL
NETWORK, INC., AND LAKEWOOD CHURCH, Appellees
 

 
On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2009-45454
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed July 9, 2010.  No clerk’s
record has been filed.  The clerk responsible for preparing the record in this
appeal informed the court appellant did not make arrangements to pay for the
record.  
On November 29, 2010, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex. R. App.
P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges, Justices Frost and Christopher.